Citation Nr: 0828452	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  07-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
May 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied service connection.  

In June 2008, the veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided at the 
RO, a transcript of which has been associated with the claims 
folder. 


FINDING OF FACT

The veteran's hypertension is not caused by, or aggravated 
by, his service-connected PTSD disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
hypertension as secondary to PTSD are not met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For direct service 
connection, three requirements must be established: (1) an 
injury or disease was incurred during active military 
service; (2) a current disability exists; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).  
This veteran is not claiming, nor does the record establish, 
that his hypertension was incurred during service.  

Instead, the veteran seeks secondary service connection.  He 
claims that his hypertension was either caused by his 
service-connected PTSD disability or is aggravated by his 
PTSD disability.  

Service connection may be granted on a secondary basis for a 
disability that is proximately due to, or the result of, a 
service-connected disability.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence that shows:  (1) a current disability exists; 
(2) the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).   

The record is not clear that the definition of hypertension 
for purposes of VA compensation has been met on this record.  
For purposes of VA compensation, hypertension means that the 
diastolic blood pressure is predominantly 90 millimeters 
(mmHg) or greater and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160 mmHg or 
greater with a diastolic blood pressure of less than 90 mmHg.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (Disease of the 
Arteries and Veins), Note (1).  The regulations require that 
the disability be confirmed by readings taken two or more 
times on at least three different days.  Ibid.  The record 
does not include multiple readings on multiple days that meet 
that criteria.  But it is not necessary to determine whether 
the first requirement for secondary service connection has 
been met because the second requirement clearly has not been 
met.  

With respect to whether this veteran's hypertension is caused 
by, or aggravated by, his service-connected PTSD, the 
competent medical evidence in the record establishes no such 
connection.  Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a)(1).  But not 
all competent medical evidence is equal.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and in so doing, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  

A compensation and pension (C&P) examination was conducted in 
July 2006.  As a physician, the C&P examiner is competent to 
provide medical opinions as to the etiology of the veteran's 
medical condition.  After reviewing the veteran's medical 
history and conducting a physical examination, the C&P 
examiner stated that the veteran's hypertension is most 
likely "essential" hypertension.  When said of a disease, 
"essential" means idiopathic.  Dorland's Illustrated 
Medical Dictionary, at 644 (30th ed. 2003).  And 
"idiopathic" means of unknown cause or spontaneous origin.  
Id. at 905.  Thus, the July 2006 C&P examiner determined that 
the cause of the veteran's hypertension is unknown.    

To support his opinion, the July 2006 C&P examiner pointed 
out that essential hypertension often occurs in persons in 
the later part of their sixth decade of life.  (At the time 
of the C&P examination, the veteran was 59 years old, so that 
he was in his sixth decade of life.)  He also noted that the 
veteran's PTSD was diagnosed at least 10 years before being 
diagnosed with hypertension.  From the psychiatric notes, he 
determined that the veteran's PTSD appeared to be well-
controlled and had not worsened the veteran's hypertension.  
And he stated that there was no objective medical literature 
showing definite causation of hypertension by PTSD.  The C&P 
examiner concluded that the veteran's hypertension is not 
likely caused by, or worsened by, the veteran's PTSD 
disability.  

Since the July 2006 C&P examiner reviewed the veteran's 
medical history, conducted a physical examination of the 
veteran, considered the veteran's age and the current state 
of medical literature, and provided an opinion supported by 
logical reasoning that addressed this particular veteran's 
disabilities, the Board finds it very credible and assigns it 
great weight.  

The veteran strongly asserts that his hypertension is caused 
by, or aggravated by, his PTSD.  But regardless of the 
sincerity of his belief, as a lay person, the veteran is not 
competent to provide a medical opinion as to the etiology of 
his hypertension.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  Since he is not 
competent to make medical judgments, his medical opinions are 
assigned no weight at all.  

To support his secondary service connection claim, the 
veteran has presented copies of two articles from the 
Internet.   He highlighted the following portion of an 
article on stress and high blood pressure from www.webmd.com:  

Your blood pressure increases when you are under 
physical or emotional stress.  If you constantly 
feel "stressed out," your body may maintain an 
abnormally high level of responsiveness, creating an 
artificially induced state of high blood pressure.  

The other article is a National Center for PTSD Fact Sheet by 
Kay Jankowsi, published on VA's website found at 
www.ncptsd.va.gov. That article explores the association 
between PTSD and other health issues.  Although the veteran 
has highlighted several sentences throughout that article, he 
noted particularly the following paragraph:  

PTSD may promote poor health through a complex 
interaction between biological and psychological 
mechanisms.  The National Center for PTSD and other 
laboratories around the world are studying these 
mechanisms.  Current thinking is that the experience 
of trauma brings about neurochemical changes in the 
brain.  These changes may have biological, as well 
as psychological and behavioral, effects on one's 
health.  For example, these neurochemical changes 
may create a vulnerability to hypertension and 
atherosclerotic heart disease that could explain in 
part the association with cardiovascular disorders.  
. . . 

To the extent that the veteran is attempting to extrapolate 
from this medical literature that his particular PTSD 
disability is causing or aggravating his hypertension, such 
extrapolation constitutes nothing more than a medical opinion 
by a lay person.  The education, training or experience that 
qualifies a medical professional to offer medical diagnoses, 
statements, or opinions is not obtained merely by a lay 
person reading medical articles on the Internet.  38 C.F.R. 
§ 3.159(a)(1) (definition of competent medical evidence).  

Moreover, the articles that the veteran is relying upon do 
not purport to establish a definite causal relationship 
between PTSD and hypertension.  Both articles are written 
with  modal verbs indicating the possibility of 
relationships:  if constantly "stressed out," your body may 
maintain an abnormally high level of responsiveness; 
neurochemical changes may create a vulnerability to 
hypertension; that could explain in part the association with 
cardiovascular disorders.  Indeed, these articles exploring 
an association of stress and PTSD with hypertension are not 
inconsistent with the July 2006 C&P examiner's statement that 
there is no objective medical literature showing definite 
causation of hypertension by PTSD.  So, while they constitute 
competent medical evidence, the articles do not provide 
support for the veteran's theory that his PTSD either caused 
or aggravates his hypertension.  Since the medical literature 
does not purport to establish a definite causal relationship 
between PTSD and hypertension and is not based on this 
particular veteran's medical condition at all, the Board 
assigns it relatively little weight.    

In the October 2005 notice of disagreement and the 
January 2007 statement in support of his claim, the veteran 
argues that because his July 2006 myocardial perfusion 
(SPECT) test revealed no evidence of significant ischemic 
coronary artery disease, there is no other medical 
explanation for his hypertension apart from his service-
connected PTSD.  However, at both his November 2005 visit 
with his psychiatrist and the November 2005 visit with his 
primary care provider, he was counseled that his smoking 
habit could cause hypertension and he indicated that he 
understood that counsel.  He was also given some nutritional 
counseling at that primary care provider's visit and was 
advised that certain triggers would result in further 
nutritional counseling.  One of those triggers was a 
diagnosis of hypertension.  In any event, since the veteran's 
theory is yet another medical opinion provided by a lay 
person, it is entitled to no weight.  

As for the February 2006 statement by the veteran's wife, it 
does not constitute competent medical evidence as to the 
relationship between the veteran's PTSD and his hypertension.  
As a nurse, she certainly is competent to report that his 
blood pressure problems began around 2002 and that he has 
high blood pressure readings now that concern her because she 
understands the seriousness of those high readings.  But her 
statement is confined to describing the current condition of 
the veteran's PTSD symptoms, hypertension symptoms, and 
hearing impairment symptoms.  It does not contain any medical 
opinion about the relationships between or among the 
veteran's various conditions.  Her statement thus contains no 
evidence on the nexus issue.  

The veteran also asserts that in a November 2005 addendum, 
his psychiatrist relates his hypertension to his PTSD.  
Claim; Transcript at p. 3.  His representative goes farther 
by asserting in the closing statement of the veteran's 
June 2008 personal hearing that the essence of the 
psychiatrist's addendum was that the veteran's hypertension 
was exacerbated by his service-connected PTSD.  Transcript at 
p. 7.  The veteran's psychiatrist noted the following in the 
November 2005 Addendum report:  

With the veteran's history of episodic elevation of 
blood pressure and his continued exposure and 
dealing with stresses, his vital signs were taken at 
this visit.

The blood pressure readings were included in the addendum.  

The psychiatrist's November 2005 Addendum report is neither a 
definite statement that the veteran's PTSD caused his 
hypertension nor a definite statement that the veteran's 
service-connected PTSD aggravates a hypertension disability.  
Indeed, the psychiatrist did not use either the term PTSD or 
hypertension in his Addendum report.  And the record shows 
that the veteran was not diagnosed with hypertension until 
the next day.  At most, the psychiatrist's addendum indicates 
that because the veteran already had a history of episodic 
high blood pressure, and had a stressful job (which was the 
topic of discussion at that November 2005 session), the 
psychiatrist wanted to monitor the veteran's blood pressure.  

The Board finds that because it does not refer to PTSD or a 
diagnosed condition of hypertension, or use language of 
causation, that report provides no evidence for the legal 
theory that the veteran's PTSD caused his hypertension.  

In the November 2005 session for which the addendum was 
written, the psychiatrist noted that because the veteran 
counseled other veterans about problems arising from combat-
related symptoms and issues, he was almost continuously 
exposed to reminders and cues about his own combat stressors.  
The psychiatrist noted that the veteran had been fairly 
successful in isolating his own combat-related stress and 
dealing with other veterans' stresses, but that on some days 
the veteran felt overwhelmed and exhausted emotionally.  
Thus, when in his Addendum report 
the psychiatrist refers to the veteran's continued exposure 
and dealing with stresses, at least part of that reference is 
to the stresses of others-in context, the Board does not 
interpret this statement as a clear reference to the 
veteran's PTSD disability because the stress in his job 
arising from others was the topic of the session.  

On the other hand, the Board finds that the statement by the 
psychiatrist raises an inference that there is some kind of 
association between the stress in the veteran's life 
(including the stress of managing his PTSD) and his episodic 
elevated blood pressure.  That inference would have been 
sufficient to trigger the need for a medical opinion on the 
relationship between the veteran's PTSD and his hypertension.  
But it is not clear enough to constitute a medical opinion 
that the veteran's service-connected PTSD disability 
aggravates his hypertension.  So, while it provides some 
evidence that a connection may exist, the Board finds that 
that inference is not entitled to as much weight as the C&P 
examiner's definite opinion that the veteran's  PTSD does not 
worsen the veteran's hypertension and that it is most likely 
that the veteran had essential hypertension and it is not 
likely that his PTSD caused his hypertension.  

The veteran also argues that since there is evidence both 
against the claim (C&P examiner's opinion) and in favor of 
the claim (Internet articles and psychiatrist's addendum 
report), reasonable doubt must be resolved in favor of the 
claim.  When there is an approximate balance of positive and 
negative evidence about a claim, reasonable doubt should be 
resolved in the claimant's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  But as discussed above, the Board has 
assigned great weight to the C&P examiner's report, which was 
based on the veteran's medical history, a physical 
examination, the veteran's age, and the current state of 
medical literature, and which squarely addressed the nexus 
issue with a reasoned opinion.  And while both the medical 
literature and the psychiatrist's inference make clear that 
there is a possibility of some kind of association between 
stress and high blood pressure, since that medical evidence 
is not nearly as definite as the C&P examiner's report, the 
Board has assigned it much less weight.  When the Board 
considers the relative weight of the medical evidence, the 
evidence against the claim is much greater than that in 
favor.  Thus, the doctrine of reasonable doubt is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Since the record does not establish that the veteran's 
hypertension is either caused by, or aggravated by, his 
service-connected PTSD disability, secondary service 
connection is not warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's January 2006 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
August 2006 rating decision.  It described the evidence 
necessary to substantiate his claim for service connection on 
a secondary basis, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  That letter did not 
address what evidence was necessary with respect to the 
rating criteria or the effective date of an award for service 
connection.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

The veteran was not prejudiced by the failure to provide 
notice concerning evidence necessary with respect to the 
rating criteria or the effect date of an award for service 
connection.  Since service connection was denied, any issues 
about implementation of an award for service connection have 
been rendered moot.   

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining his VA medical treatment 
records, by conducting a C&P examination, and by providing 
him with an opportunity to present sworn testimony at a 
personal hearing before the undersigned Veterans Law Judge.  


ORDER

Service connection for hypertension as secondary to PTSD is 
denied. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


